Citation Nr: 1539951	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1958 to January 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO continued a 10 percent rating for traumatic arthritis, right ankle (right ankle disability).  Later that month,  the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2015 letter informed him that his hearing was scheduled for August 3, 2015.  However, in correspondence received in July 2015, the Veteran cancelled his hearing request.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the issues of service connection for left shoulder, lower back, and left hip issues, secondary to service-connected right ankle disability, have been raised in the Veteran's October 2012 VA Form 9, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

In September 2010, the Veteran underwent VA examination for evaluation of his right ankle disability.  During the examination, the Veteran reported pain and stiffness in his right ankle but apparently denied any swelling, weakness, or instability.  He also disclosed that his right ankle interferes with his activities of daily living by causing him problems with balance due to pain which makes showering difficult for him.  The examiner noted that the Veteran uses a cane.  Examination of the right ankle showed range of motion, after three repetitions, for dorsiflexion of the ankle from 0 to 20 degrees and plantar flexion from 0 to 30 degrees.  Range of motion was noted as limited by reported  pain. 

The Board notes, however, that the  September 2010 VA examiner, who indicated  that he did not he did not review the Veteran's claims file because it was not made available to him, did not provide an assessment as to whether the Veteran's right ankle's overall range of motion of the right ankle is moderately or markedly limited, or comment as to the existence, location, and extent of any ankylosis-all of which would be helpful in evaluating the disability.  

Additionally, in his October 2012 VA Form 9, the Veteran stated that his right foot sometimes bends outward when walking which causes him to start to fall, he experiences swelling and pain in his right ankle after walking short distances, his range of motion is less than before, he has more pain now after walking or standing for a short time, and his right foot points to the right (in contrast to his left foot which points straight).  These new allegations may indicate a worsening of the Veteran's right ankle disability.

Given the above, the Board finds that more contemporaneous examination to obtain medical findings responsive to applicable rating criteria is needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination of his right ankle, by an appropriate medical professional. medical facility.  The Veteran is hereby notified that failure to report for the scheduled examination, without good cause, may well  result in a denial of the claim for a higher rating for his right ankle disability.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report for the scheduled examination, the AOJ should  obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably the notice(s) of examination- sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the October 2012 SOC shows that VA treatment records dated from December 2003 to July 2012 were considered, but it is unclear whether all such records have been associated with the claims file.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v Derwniski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should ensure that all pertinent VA treatment records from December 2003 to July 2012 have been associated with the claims file, and obtain all outstanding VA medical records dated since July 2012.

The AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The AOJ's adjudication of the claim should include specific consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

(
1.  Ensure that all VA treatment records dated from December2003 to July 2012 (to include those previously considered) are associated with the claims file, and obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated  since July 2012.  Follow the procedures set forth in 38 C F R § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claim on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

3.  If the Veteran responds assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C F R § 3 159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right ankle, by an appropriate medical professional.

The contents of the entire, electronic claims file , to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting  examiner prior to the completion of his or her report), and all clinical findings as to current manifestations of right ankle disability should be reported in detail.

The examiner should conduct range of motion studies of the right ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran's overall range of motion of the right ankle is best characterized as moderately or markedly limited, as well as indicate whether there is any ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astagalus, or astragalectomy.  

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

